The opinion of the Court was delivered by
WillARD, A. J.
The charge appears to have presented the law of the case favorably for the defendants on all the points raised by their requests to charge. It does not appear that defendants’ counsel excepted to the charge as variant from the requests submitted by them. This would ordinarily lead to the conclusion that they were satisfied that the charge was in conformity to their requests. This inference is strengthened by comparing the charge with the requests. The first request was substantially charged. The propositions included in the second to the fifth requests, inclusive, although modified, were charged as favorably for the defendants as the law would permit. The charge places the legal question of the liability of the defendants upon the solution of the question whether there were patent defects in the works, or machinery of the defendants, and whether such defects implied gross negligence. It would be difficult to state the law more favorably for the defendants. If such defects existed, the defendants would be chargeable • with notice of their existence from the nature of the defects themselves. As to the sixth request, that the employee takes the risk of his employment, the charge seems to have omitted nothing favorable for the defendants. Their liability is placed upon the ground of gross negligence alone. As neither party alleges any error in this limitation of the liability of the defendants to a case of gross negligence, it is *199not necessary for us to look into the state of the law on that subject. All we are called upon to say is, that the defendants were not entitled to a more favorable charge. ,No error is shown to exist in the rulings or charge of the Judge. The grounds for the motion for a new trial involved matters of fact only. They are reducible to two propositions: first, that the verdict was against evidence, and, second, that the damages were excessive. To pass upon these questions, it is necessary that the Court should, have power to weigh the evidence and draw from it conclusions of fact. This could be done by the Court of original jurisdiction, but cannot be done by us in a ease in the nature of an' action at law, as we have just held in Gibbs vs. Elliott.
But it is said that it appears from the opinion of the Circuit Court upon the motion for a new trial that the Judge was only prevented by a misconstruction of the law from granting a new trial, both on the ground of the verdict being against evidence and being excessive. It'is true that he shows that the determination of his mind would be in favor of granting a new trial but for the effect of certain authorities referred to by him. It does not follow from this that the scruple in his mind was as to his legal powers in the case. There was a certain amount of discretion to be exercised by him in coming to his conclusion, the solution of which depended upon his judgment whether substantial justice had been done in the case. This discretion is a sound discretion, and seeks the light of adjudicated cases and precedents. We are compelled to conclude that it was in the last named aspect alone that the Judge allowed his mind to be affected by the authorities. It certainly cannot be affirmed, from the evidence afforded by his opinion, that the Circuit Judge declined to look into the merits of the motion on the facts involved upon any idea that he had no power of granting new trials upon the grounds there presented to him in a case where he believed that substantial justice had not been done by the verdict of the jury. If he felt at full liberty to exercise that sound discretion, but has failed to give full weight to all the considerations that ought to have had force in moulding that exercise of discretion, it is an error that cannot be reached by our jurisdiction, not being an error of law.
If the Circuit Judge had a clear judgment that the evidence did not support the verdict, he should unhesitatingly have set the verdict aside. If, on the other hand, it was a case of nicely-balanced evidence, adduced to support contradictory conclusions where the *200evidence on either side would have been sufficient to support the proposition sought to be deduced from it, in the absence of the other, then the Court could properly defer to the jury as the constitutional tribunal for the determination of questions of fact. So, where there is a question of the character and credibility of witnesses, the Court ought, to give great weight to the conclusions of the jury, if apparently impartial. So, if there is a known or apparent prejudice in the minds of the jury arising from sympathy for the one side and antipathy or indifference for the other, as is sometimes the case where corporations are concerned, the Court should not permit a verdict to stand that contradicts its sense of right, if in its judgment the testimony is defective in strength to support such verdict. We cannot assume in the present case that the Court has failed to receive due influence from these considerations, for the opinion does not exclude the idea that the action of the Court resulted from a doubt as to the correctness of the conclusions of the jury, while to set aside a verdict in such cases the judgment of the Court on the facts should be clear.
The appeal from the order denying the motion in arrest presents no ground for disturbing the judgment below. The motion in arrest is based upon the want of certain averments in the complaint.
The true office of the pleadings, under the Code, is to shape the introduction of evidence at the trial. The Court is at all times bound to allow amendments to the pleadings, in furtherance of justice and upon reasonable and just terms, and, even after judgment, may amend the pleadings so as to conform to the facts proved.- — -Code, § 195. The power of amendment after judgment -is of the utmost importance to certain cases, in order to give symmetry to the system of pleading adopted by the Code. The rigidity of the rules of pleading at common law arose largely from the fact that the record, consisting of the pleadings, postea and judgment, were intended to form a record that should disclose the true matters at issue, as operating both directly on the rights of parties and privies, and indirectly by way of estoppel. Hence arose a tendency to confine the issues and judgment to the scope of the pleadings. This theoretical advantage was more than compensated by the evils resulting from inability to mould the process of the Court to meet the necessities arising in the course of the development of the issues involved. This led, in practice, to a liberality in the *201admission of evidence and a complexity in the structure of pleading that almost destroyed the value, of the record. The Code solves this difficulty by enforcing the largest duty of allowing amendments and admitting testimony, and yet permitting parties, when they deem it important that the record should show the true nature-of the issues on which the judgment rests, to have the pleadings moulded upon these issues, after verdict, and either before or after judgment. This is of special importance where the title to land is affected by the judgment. It would follow that the grounds alleged by way of arrest are insufficient. The most that could have been demanded by either party was that the pleadings should be conformed to the facts found. Neither party appears to have made such a request, nor is any reason disclosed why either party should deem such an application of any importance.
The motion should be denied.
Wright, A. J., concurred.